1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                        No. 6:19-po-00107-JDP
11                       Plaintiff,
12              v.                                     STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE; AND ORDER THEREON
13    KAROLINA M. BINGLEY,
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Government Representative Susan St.

17   Vincent, the legal officer for the National Park Service, and Defendant Karolina Bingley, that the

18   status conference in the above-captioned matter set for August 20, 2019 be continued to October

19   8, 2019, at 10:00 a.m. The Defendant has a family emergency requiring travel outside the

20   country.

21
            Dated: August 14, 2019                        /S/ Susan St. Vincent
22                                                        Susan St. Vincent, Legal Officer
23                                                        Yosemite National Park

24          Dated: August 14, 2019                        /S/ Karolina M. Bingley
                                                          Karolina M. Bingley
25                                                        Defendant
26
27

28
                                                      1
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the August 13, 2019, status conference for Karolina Bingley, Case 6:19-po-00107-
4
     JDP, is continued to October 8, 2019, at 10:00 a.m.
5

6

7    IT IS SO ORDERED.

8
     Dated:      August 19, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
